IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: MODIFICATION OF THE                  :   NO. 450
 MAGISTERIAL DISTRICTS WITHIN                :
 THE 15th JUDICIAL DISTRICT OF                   MAGISTERIAL RULES DOCKET
                                             :
 THE COMMONWEALTH OF
 PENNSYLVANIA                                :


                                            ORDER



PER CURIAM



      AND NOW, this 27th day of January, 2021, upon consideration of the Request of
the President Judge of the Fifteenth Judicial District (Chester County) to eliminate
Magisterial District 15-1-05 and realign Magisterial Districts 15-1-03 and 15-3-07 of the
Fifteenth Judicial District (Chester County) of the Commonwealth of Pennsylvania, it is
hereby ORDERED AND DECREED that the Request is granted. The election for
Magisterial District 15-1-05 shall not be held in 2021. The elimination and realignment
are effective January 3, 2022.

      Said Magisterial Districts shall be as follows:

 Magisterial District 15-1-03                    City of Coatesville
 Magisterial District Judge Gregory V. Hines     South Coatesville Borough


 Magisterial District 15-3-07                    Atglen Borough
 Magisterial District Judge Nancy A. Gill        East Fallowfield Township
                                                 Highland Township
                                                 Londonderry Township
                                                 Modena Borough
                                                 Parkesburg Borough
                                                 Valley Township
                                                 West Fallowfield Township
                                                 West Sadsbury Township